Citation Nr: 1631046	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the right knee with limitation of extension.

3.  Entitlement to a compensable initial disability rating for limitation of flexion of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a March 2014 rating decision, the RO granted separate 10 percent disability ratings for each knee based on a showing of instability effective May 21, 2012.

In February 2016, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has indicated that he is unemployable due to his service-connected disabilities, and therefore the issue of entitlement to TDIU has been raised by the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2016 Travel Board hearing, the Veteran testified that he has continued to receive treatment for his bilateral knees at the VA Medical Center (VAMC).  He testified he had last been treated the week before the hearing and had an appointment pending with the rheumatologist in March 2016.  

A review of the file shows that the most recent VA outpatient treatment records on file date to January 2014.  Therefore, it appears that there may be two years of VA outpatient treatment records which have not been associated with the claim file.  These records should be obtained.

Moreover, at the hearing, the Veteran also testified that his bilateral knee disabilities had worsened since his most recent VA examination of January 2014.  He testified he has problems with stability, cannot walk or stand for long, his knees lock up while sleeping, he stumbles, he cannot do stairs, and is currently on a chemotherapy based treatment for his bilateral knee osteoarthritis.  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected disabilities without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file VA treatment records from January 2014 to present for treatment of the bilateral knees.  All efforts to obtain the outstanding records should be clearly documented in the claim file.  If the records are unavailable, the reason for their unavailability should be clearly noted in the file. 
 
3.  Afford the Veteran a VA examination to address his bilateral knee disabilities.  The claim file should be made available to the examiner.  All needed tests should be conducted and a review of the claim file should be completed.  The examination should include an interview of the Veteran.  The examiner should specify the degrees of flexion and extension for the bilateral knees, to include where pain begins if applicable, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. 

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe).
 
The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected knee disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.

3.  Thereafter, readjudicate the issues on appeal, to include TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




